Citation Nr: 0200847	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  98-13 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of an infection of a lumbar laminectomy suture site.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1980 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
lumbar laminectomy suture site infection and rated the 
disability 10 percent from the date of claim.  In August 
1998, the RO increased the rating to 20 percent, effective 
from the date of claim.  The case was previously before the 
Board in December 1999 and December 2000, when it was 
remanded for further development.  Hearings before two of the 
undersigned members of the Board were held in June 1999 and 
June 2000.


REMAND

As was noted in the previous remand, in December 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001) 
applies in the instant case.  Implementing regulations were 
recently published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These changes in the regulations also apply in 
the instant case.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The disability for which benefits under 38 U.S.C.A. § 1151 
have been awarded is residuals of a lumbar laminectomy suture 
site infection.  The underlying low back disorder which 
prompted the veteran to undergo surgery is not service 
connected, and hence may not be considered in determining the 
rating for the disability.  

The last previous remand of this case, in December 2000, was 
in part for a VA examination to identify the symptoms 
associated with the residuals of the lumbar laminectomy 
suture site infection so that only those symptoms would be 
considered in rating the disability entity at issue.  In the 
report of the January 2001 VA examination which was conducted 
pursuant to the remand, the examiner provides certain 
inconsistent opinions.  As a result, the examination report 
is inadequate for rating purposes.  For example, near the top 
of page three of the report the examiner states:  "As to the 
reports of constant pain, I do not believe that his lumbar 
laminectomy infection is the source of his continued pain."  
On the following page the examiner states:  "I believe he 
does have significant functional impairment secondary to 
pain, incoordination and weakness in his lumbar spine which 
are probably at least somewhat related to his infection and 
subsequent postoperative scarring."  Furthermore, throughout 
the examination report the examiner qualifies his opinions by 
such terms and phrases as could contribute, potentially could 
be, potentially associated, and are probably at least 
somewhat.  Such qualifying phrases make it impossible to 
distinguish just how much of the functional impairment noted 
in the report is due to the diagnostic entity to be rated.  
The veteran clearly has significant low back disability which 
preexisted and/or is separate and distinct from the lumbar 
laminectomy suture site infection residuals.

A further Remand is required to resolve the remaining medical 
questions.  Accordingly, the case is REMANDED to the RO for 
the following:

1.  The RO shall schedule the veteran for 
a VA examination to determine just what 
symptoms (and resulting functional 
impairment) are due to his lumbar 
laminectomy suture site residuals. The 
standard to be applied is at least as 
likely as not, i.e., is the symptom at 
least as likely as not due to the lumbar 
laminectomy suture site infection, how 
much impairment of function is at least 
as likely as not due to the lumbar 
laminectomy suture site residuals.  The 
examiner should list every low back 
symptom and the impairment it causes and 
opine whether (and to what degree) such 
symptom is a lumbar laminectomy suture 
site infection residual.  The examiner 
should review the claims file in 
conjunction with the examination.  Any 
indicated tests or studies should be 
done. The examiner must specifically 
comment on any complaints the veteran 
identifies as suture site infection 
residuals.

2.  The RO should review the claims 
folder and ensure that all the foregoing 
development is completed.  If the 
examination report does not comport with 
the instructions above, the report must 
be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

3.  The RO should review the veteran's 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  The supplemental 
statement of the case should indicate 
that the potential for staged ratings was 
considered.  The case should then be 
returned to the Board for further 
appellate review, if appropriate.

The veteran has the right to submit additional evidence and 
argument in connection with the matter addressed by the Board 
in this remand.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims remanded by the 
Board or by the Court must be handled in an expeditious 
manner.  


			
	GEORGE R. SENYK	JEFF MARTIN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	ANNA BRYANT
	Member, Board of Veterans' Appeals
Important Notice:  Information about post-Board decision 
rights has been affected by the following changes made by the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001):

(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) Individuals appealing to Court are no longer required 
to file a copy of their Notice of Appeal with VA's General 
Counsel.
(3)  Filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge fees.

Under 38 U.S.C.A. § 7252 (West 1991 and Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001)

